DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/18, 9/5/19, 6/5/20 and 12/11/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 – 4, 6, 8 – 11, 13 – 15, 17, 21, 22, 53, 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (US Publication 2018/0176065).
Regarding claims 1 and 53, Deng teaches an apparatus and a signal transmission method, comprising: (i.e. fig. 4 shows multi beam communication between a WTRU and a Base Station during initial cell search)
 	receiving, by a terminal, a synchronization signal sent by a network side device; (i.e. fig. 4 shows the WTRU may receive a synchronization signal channel from the base station; see paragraph 75, 76)
 	determining, by the terminal, a beam Identifier (ID) and at least part of cell ID according to the synchronization signal; (i.e. fig. 4 shows the terminal may utilize specific sequences to determining the beam and cell identity; see paragraphs see paragraph 76) and
 	transmitting, by the terminal, a subsequent signal according to the beam ID and/or the at least part of the cell ID. (i.e. fig. 4 shows cell search method in cellular network which by definition after receiving the sync signals the WTRU may confirm synchronization and proceed with receiving system information for communications; see paragraphs 80, 81)
Regarding claims 2 and 54, Deng teaches the method as claimed in claim 1, wherein determining, by the terminal, the beam ID and the at least part of cell ID according to the synchronization signal comprises: determining, by the terminal, the beam ID and the at least part of the cell ID according to sequence information 
Regarding claims 3, Deng teaches the method as claimed in claim 2, wherein the sequence information of the synchronization signal comprises a sequence ID of the synchronization signal; and determining, by the terminal, the beam ID and the at least part of the cell ID according to the sequence information of the synchronization signal comprises: determining, by the terminal, the beam ID and the at least part of the ceil ID according to the sequence ID of the synchronization signal, a preset total number of beams in each cell and a preset number of the at least part of the cell ID. (i.e. the beam and cell identities are determined by unique sequence identities which encode the synch signals, this is done by ZC which by definition utilizes unique sequences for identifications of the multiple beams received by the UE; see paragraphs 76 - 78)
Regarding claims 4, Deng teaches the method as claimed in claim 2, wherein the synchronization signal comprises a first synchronization signal and a second synchronization signal; and determining, by the terminal, the beam ID and the at least part of the cell ID according to the sequence information of the synchronization signal comprises: determining, by the terminal, the at least part of the cell ID according to sequence information of the first synchronization 
Regarding claims 6, Deng teaches the method as claimed in claim 1, wherein determining, by the terminal, the beam ID and the at least part of cell ID according to the synchronization signal comprises: determining, by the terminal, the at least part of the cell ID according to sequence information of the synchronization signal; and determining, by the terminal, the beam ID according to a physical resource used for transmitting the synchronization signal as well as a corresponding relationship between a physical resource and a beam ID. (i.e. the cell identifier can be determined by a unique sequence of the sync signal and the beam identifier is also unique to a particular antenna which is part of MIMO communications common to the prior art and instant app. see paragraphs 31, 62, 78)
Regarding claims 8, Deng teaches the method as claimed in claim 1 , wherein transmitting, by the terminal, the subsequent signal according to the 
Regarding claims 9, Deng teaches the method as claimed in claim 1, wherein transmitting, by the terminal, the subsequent signal according to the beam ID and/or the at least part of the cell ID comprises: generating, by the terminal, a scrambling sequence according to the beam ID and/or the at least part of the cell ID; scrambling, by the terminal, the subsequent signal according to the scrambling sequence; and transmitting, by the terminal, the scrambled subsequent signal. (i.e. a scrambling sequence may be created the unique beam identifying the cell and beam identifiers and may be applied to a transmission as a unique identifier; see paragraph 76, 77)
Regarding claims 10, Deng teaches The method as claimed in claim 1 , wherein the subsequent signal comprises a broadcast signal, a random access signal, a control signal, a reference signal and a data signal. (i.e. a 
Regarding claims 11, Deng teaches The method as claimed in claim 1, wherein the subsequent signal comprises a preamble signal; and transmitting, by the terminal, the subsequent signal according to the beam ID and/or the at least part of the cell ID comprises: generating, by the terminal, a preamble sequence according to the beam ID and/or the at least part of the cell ID; and transmitting, by the terminal, the preamble signal according to the preamble sequence. (i.e. Deng discloses the creation of preamble sequences for transmission based upon a identified beam, which may be optimized for beam type; see paragraph 110, 111)
Regarding claims 13, Deng teaches the method as claimed in claim 1 wherein the cell ID comprises an integral cell ID. (i.e. the synchronization signal may provide the physical cell identity; see paragraph 68, 81)
Regarding claims 14, Deng teaches A signal transmission method, comprising:
 	determining, by a network side device, a cell Identifier (ID) and a beam ID; and sending, by the network side device, a synchronization signal according to the

Regarding claims 15, Deng teaches the method as claimed in claim 14, wherein the synchronization signal is one synchronization signal among multiple synchronization signals; and sending, by the network side device, the synchronization signal according to the beam ID and the at least part of the cell ID comprises: sending, by the network side device, the multiple synchronization signals via multiple beams according to the beam ID and the at least part of the cell ID, the synchronization signals sent via different beams being different]. (i.e. the beams sent by the base station may include a primary sync signal and a secondary sync signal that are encoded by a unique ZC sequence that the WTRU utilizes to determine a beam and cell id for each beam; see paragraphs 75 - 79)
Regarding claims 17, Deng teaches the method as claimed in claim 15, wherein the sequence information of the synchronization signal comprises a sequence ID of the synchronization signal; and determining, by the terminal, the beam ID and the at least part of the cell ID according to the sequence information of the synchronization signal comprises: determining, by the terminal, the beam  beams in each cell and a preset number of the at least part of the cell ID. (i.e. the beam and cell identities are determined by unique sequence identities which encode the synch signals, this is done by ZC which by definition utilizes unique sequences for identifications of the multiple beams received by the UE; see paragraphs 76 - 78)
Regarding claims 21, Deng teaches the method as claimed in claim 14, transmitting, by the terminal, a subsequent signal according to the beam ID and/or the at least part of the cell ID. (i.e. fig. 4 shows cell search method in cellular network which by definition after receiving the sync signals the WTRU may confirm synchronization and proceed with receiving system information for communications; see paragraphs 80, 81)
Regarding claims 22, Deng teaches the method as claimed in claim 21, wherein transmitting, by the terminal, the subsequent signal according to the beam ID and/or the at least part of the cell ID comprises: generating, by the terminal, a scrambling sequence according to the beam ID and/or the at least part of the cell ID; scrambling, by the terminal, the subsequent signal according to the scrambling sequence; and transmitting, by the terminal, the scrambled subsequent signal. (i.e. a scrambling sequence may be created the unique beam 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Deng et al. (US Publication 2018/0176065) in view of Yokomakura et al. (US Publication 2019/0166612) disclosed in FP (JP) 2016-149692 (machine translation attached).
Regarding claim 5, Deng discloses all the recited limitations of claim 1 as described previously from which claim 5 depends. Deng does not teach wherein the synchronization signal comprises a first synchronization signal and a second synchronization signal; and determining, by the terminal, the beam ID and the at least part of cell ID according to the synchronization signal comprises: determining, by the terminal, the at least part of the cell ID according to sequence information of the synchronization signal; and determining, by the terminal, the beam ID according to a number of transmission time units spaced between a first transmission time unit and a second transmission time unit as well as a corresponding relationship between a number of transmission time units and a beam ID, wherein the first transmission time unit is a transmission time unit for transmitting the first synchronization signal, and the second transmission time unit is a transmission time unit for transmitting the second synchronization signal.      	However, Yokomakura teaches wherein the synchronization signal comprises a first synchronization signal and a second synchronization signal; and determining, by the terminal, the beam ID and the at least part of cell ID according to the synchronization signal comprises: determining, by the terminal, the at least part of the cell ID according to sequence information of the synchronization signal; and determining, by the terminal, the beam ID according  wherein the first transmission time unit is a transmission time unit for transmitting the first synchronization signal, and the second transmission time unit is a transmission time unit for transmitting the second synchronization signal. (i.e. Yokomakura discloses a mutli-beam cell search method wherein a PSS and a SSS may be received, a cell id and a beam id may be determined from the sync signals based upon the subcarrier spacing of the carriers; see paragraphs 144 - 150)
It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize the detection method of Deng into Yokomakura. Both Deng and Yokomakura teach cell-search utilizing primary and secondary signals in order to synchronize communications between a UE and a BS in a cellular network. 
A person with ordinary skill in the art would have been motivated to make the modification to Deng to improve network performance by allowing multiple methods to identify a particular beam which may vary by communication protocol.
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 18, 2021 Primary Examiner, Art Unit 2471